DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Su et al. (WO2007059709A1), Aoki et al. (USRE43998) and Makino et al. (EP2211123A1) does not teach the device as recited, in particular “...a first temperature sensor configured to sense a temperature of refrigerant that flows through the first heat exchanger, 
a second temperature sensor configured to sense a temperature of refrigerant in a flow path between the first heat exchanger and the third expansion valve; 
a third temperature sensor configured to sense a temperature of refrigerant suctioned into the compressor; 
a fourth temperature sensor configured to sense a temperature of refrigerant that flows through the second heat exchanger, and 
a controller configured to control opening of the first to third expansion valves, wherein the controller is configured to control opening of the first expansion valve so as to set a difference between a temperature detected by the fourth temperature sensor and a temperature detected by the third temperature sensor to a predetermined value in the cooling operation, and the controller is configured to control opening of the third expansion valve so as to set a value obtained based on a ratio between a difference between a temperature detected by the first temperature sensor and a temperature detected by the second temperature sensor and a difference  between an outdoor air temperature and the temperature detected by the first temperature sensor to be within a predetermined set range in the cooling operation,” when added to the other features claimed in independent Claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763